Citation Nr: 0802293	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for chloracne, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the neck, including as secondary to herbicide 
exposure.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to February 12, 2007.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to February 12, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The matters of entitlement to service connection for 
chloracne based on de novo review and entitlement to TDIU are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  An unappealed March 1988 rating decision denied service 
connection for skin disease secondary to Agent Orange 
exposure essentially based on findings that such disease was 
not manifested during service or after service.

2.  Evidence received since the March 1988 rating decision 
includes evidence not of record at the time of that decision 
that shows a diagnosis of chloracne and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran is not shown to have peripheral neuropathy of 
the neck.

4.  For the period from February 18, 2003, to February 12, 
2007, the veteran's PTSD was manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity, to include symptoms of flattened affect, 
disturbances of motivation and mood, panic attacks more than 
once a week, and difficulty in establishing and maintaining 
effective work and social relationships;  obsessional rituals 
which interfered with routine activities, speech 
intermittently illogical, obscure, or irrelevant, spatial 
disorientation, neglect of personal appearance and hygiene, 
or occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood were not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for chloracne as 
due to Agent Orange exposure may be reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for peripheral neuropathy of the neck 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  A rating in excess of 50 percent for PTSD was not 
warranted prior to February 12, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.21, 4.126, 
4.130, Diagnostic Code (Code) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters addressed herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claim to reopen, inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim that is being addressed, there is no reason to 
belabor the impact of the VCAA on this matter. 

Regarding the matter of the rating for PTSD, the appeal is 
from the initial rating assigned with a grant of service 
connection.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The veteran is exercising his right to appeal the 
rating assigned.  A December 2004 Statement of the Case (SOC) 
and July 2005 Supplemental SOC (SSOC) properly provided the 
veteran with notice of the criteria for rating PTSD, and 
further notice on the downstream issue of an increased 
initial rating, including of what the evidence showed, and 
why the current rating was assigned.  A May 2006 SSOC 
readjudicated the matter after the veteran had opportunity to 
respond.  He is not prejudiced by this process; notably, he 
does not allege that notice in this case was less than 
adequate.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Regarding the issue of service connection for peripheral 
neuropathy of the neck, the veteran has been advised of VA's 
duties to notify and assist in the development of his claim.  
A May 2004 letter from the RO, prior to the RO's initial 
adjudication of this claim in October 2004, explained what 
the evidence needed to show to substantiate the claim.  It 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The veteran was also advised 
to submit any pertinent evidence in his possession.  He was 
given ample time to respond to this letter or supplement the 
record.  A May 2006 SSOC provided notice regarding ratings 
and effective dates of awards.  See Dingess/Hartman, supra.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  With regard to the claim for increased rating 
for PTSD, the RO arranged for VA examinations on several 
occasions.  With regard to the claim for service connection 
for peripheral neuropathy, the Board concludes that a VA 
examination is not necessary.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, there is no medical 
evidence of a current diagnosis of peripheral neuropathy of 
the neck.  A medical opinion is not necessary to decide this 
claim, as such opinion could not establish disease or injury 
in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).  The Board is satisfied that evidentiary 
development is complete; VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.  

II.  Claim to Reopen

A rating decision in March 1988 denied service connection for 
skin disease secondary to Agent Orange exposure, finding that 
no evidence had been presented of skin disease being manifest 
in service or after discharge.  The veteran was properly 
notified of the March 1988 rating decision and of his 
appellate rights.  He did not appeal it, and it became final.  
38 U.S.C.A. § 7105.

The evidence of record in March 1988 included service medical 
records (SMRs) which are silent for complaints or findings of 
skin disease.  Service personnel records show that the 
veteran's military service included service in the Republic 
of Vietnam.  No post-service medical evidence was presented.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108. [38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective for all claims to reopen filed on or 
after August 29, 2001.  The instant claim to reopen was filed 
after that date (in April 2004), and the new definition 
applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non-
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.  

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.
The RO denied service connection for skin disease based on 
findings that there was no evidence of symptoms of such 
disease in service or after service.  For "new" evidence to 
be material in such circumstances, it would have to tend to 
show that skin disease was manifested in service or within 
the one-year presumptive period, or is otherwise related to 
his military service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Evidence received since March 1988 includes an April 2004 VA 
examination report which notes the veteran's exposure to 
Agent Orange in service, his reported history of chloracne 
since 1967, current findings of peeling skin and cysts on the 
nape of the neck, and an impression of chloracne.  A 
subsequent VA outpatient treatment record dated in December 
2004 notes findings of papules on the veteran's trunk.  This 
evidence is new in that it contains information that was not 
considered in March 1988.  The evidence is material because 
it notes the veteran's history of exposure to Agent Orange in 
service and shows a current diagnosis chloracne (an herbicide 
presumptive disability), thus raising a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim seeking service connection for chloracne may (and must) 
be reopened.

III.  Service Connection for Peripheral Neuropathy of the 
Neck

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Certain 
chronic diseases (including organic diseases of the nervous 
system) may be presumptively service connected if manifested 
to a compensable degree in the first post-service year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's SMRs, including a February 1969 separation 
examination report, note no complaints or findings related to 
peripheral neuropathy of the neck.  

During an August 2003 VA examination, the veteran denied 
having any neurological symptoms.

In April 2004, the veteran submitted a claim, in pertinent 
part, for service connection for peripheral neuropathy of the 
neck.

An April 2004 VA Agent Orange examination report notes the 
veteran's history of peripheral neuropathy of the feet, but 
no complaints or findings of peripheral neuropathy of the 
neck.  He denied any stiffness or pain in his neck.  Cranial 
nerves II-XII were grossly intact.  

Subsequent post-service medical evidence is negative for a 
diagnosis of peripheral neuropathy of the neck.

The veteran's SMRs contain no mention of findings relating to 
the disability at issue.  Moreover, there is no postservice 
medical evidence of the disability.  The threshold criterion 
for establishing service connection, competent evidence of 
current disability, is not met.  See Brammer, supra.  
Accordingly, service connection for peripheral neuropathy of 
the neck is not in order.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is clearly 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

IV.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The veteran submitted a claim for service connection for PTSD 
in February 2003.
A November 2003 VA examination report notes that the veteran 
was alert and oriented times three on mental status 
examination.  His mood was anxious and dysphoric; his affect 
was congruent with his mood and reactive.  No formal thought 
disorder was present.  No evidence of hallucinations, 
delusions, phobias, or obsessions was present.  His speech 
was normal and goal directed.  The veteran tended to be 
emotional and would weep when talking about his military 
service.  He complained of depression, feelings of isolation 
and hypervigilance, intrusive thoughts, nightmares and 
flashbacks.  PTSD was noted to have affected the veteran's 
social and interpersonal relationships; however, his job of 
19 years with the Post Office and his marriage were noted to 
be stable overall.  Global Assessment of Functioning (GAF) 
score was 60. 

A December 2003 rating decision granted service connection 
for PTSD, rated 30 percent disabling, effective February 18, 
2003, the date of receipt of the veteran's claim.  The 
veteran appealed the rating assigned.

In March 2004, the veteran received a letter of warning from 
his employer for delivering express mail 12 minutes late.  He 
indicated that he "just forgot" to deliver the mail on 
time.

In a June 2004 VA outpatient treatment record, the veteran's 
psychiatrist noted that the veteran was slightly difficult to 
interview because he kept changing his answers to simple 
questions.  She asked the veteran to try to answer her 
questions truthfully.

An April 2005 VA examination report notes that the veteran 
reported daily hallucinations and panic attacks.  He reported 
that he retired from his job in January 2005.  He also 
reported that he had been married for 38 years, and had 
numerous grandchildren that he saw weekly.  He had no other 
social relationships.  His daily routine consisted of: 
getting up at 7:00 AM and doing calisthenics, lifting weights 
and running; doing yard work; listening to the radio; helping 
his wife baby-sit their nine-month old grandson; and helping 
his wife breed Chihuahuas.  He reported having little 
activity outside his own home.  He avoided television, news 
and crowds.  He had no friends except his immediate family.  
The veteran denied suicidal or homicidal ideations; he denied 
obsessive or ritualistic behavior.  The examiner noted that 
the veteran was neatly dressed and groomed, and engaged in 
the basic activities of living.  There was no impaired 
impulse control.  The examiner noted that the veteran had 
also been diagnosed with dementia.  GAF score was 55.

A June 2005 rating decision increased the rating for PTSD to 
50 percent, effective February 18, 2003.  The veteran 
indicated in July 2005 that he wished to continue his appeal.

A December 2005 VA examination report notes that the veteran 
indicated that he was unable to work because of problems 
forgetting what he was doing and anxiety attacks.  He also 
reported having marital problems with his wife.  He also 
reported that he was in love with another woman; however, he 
was unable to share his feelings with her because he was 
married.  He denied having any interaction with his children, 
but was close with a grandson.  He reported going to church 
three or four times a year, and talking with a priest when he 
was really upset.  The veteran's dress and grooming were 
appropriate.  There was no ritualistic or obsessive behavior.  
He reported daily suicidal ideation and periodic homicidal 
ideation, but no current desire or intent to act on them.  
The veteran also reported having anxiety attacks.  The 
examiner noted that there were a few inconsistencies in his 
stories and behavior during the examination that raised 
questions.  The examiner also noted that the veteran's 
psychological testing results revealed an extreme profile of 
invalidity, suggesting extreme exaggeration of his 
psychological problem and making it impossible to accurately 
determine the level of the veteran's impairment.  The 
veteran's GAF score could not be accurately estimated.

A March 2006 VA TDIU examination report notes that the 
veteran's non-service-connected Alzheimer's dementia was his 
predominantly limiting condition.

A February 12, 2007 VA examination report notes that the 
veteran was tearful or irritable most of the day.  He 
reported periodic auditory and visual hallucinations.  He 
reported that he has no relief from his symptoms of 
depression and hypervigilant.  He no longer communicated with 
his wife.  He stayed in his room most of the day.  During his 
examination, his speech was sometimes inconsistent and 
illogical.  His eye contact was poor.  The examiner opined 
that the veteran's overall functioning level had reduced 
since December 2005.  GAF score was 50.

An April 2007 rating decision increased the rating for PTSD 
to 100 percent, effective February 12, 2007 (the date of the 
VA examination).  

Because the 50 percent rating for PTSD prior to February 12, 
2007, is less than the maximum provided under the applicable 
criteria (and since the veteran has not expressed 
satisfaction with that rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted for PTSD where the evidence shows occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  To warrant the next higher (70 percent) 
rating, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where there 
are, "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

A close review of the record revealed no distinct period 
prior to February 12, 2007during which the criteria for the 
next higher (70 percent) rating were met.  See Fenderson, 
supra.  The evidence shows that the veteran's PTSD was 
characterized by flattened affect, disturbances of motivation 
and mood, panic attacks more than once a week and difficulty 
in establishing and maintaining effective social 
relationships.  The evidence does not show occupational 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  There 
is no evidence of near-continuous panic affecting the ability 
to function, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  

The evidence does show the veteran was depressed throughout 
the appeal period; however, it does not show that this 
depression affected his ability to function independently, 
appropriately and effectively.  During the period at issue, 
the veteran was able to maintain basic activities of daily 
living, to include personal hygiene and exercising to stay 
fit.  The November 2003 VA examiner noted that the veteran's 
job and marriage were stable.  The April 2005 VA examiner 
noted that the veteran helped his wife care for their infant 
grandson and breed dogs.  On VA examination in December 2005, 
veteran's dress and grooming were appropriate.  His symptoms 
of depression were more characteristic of those contemplated 
by the criteria for the currently assigned 50 percent rating, 
in that they show a flattened affect and disturbances of 
motivation and mood. 

Moreover, although the veteran had difficulty establishing 
and maintaining effective relationships, he was not entirely 
unable to maintain and establish these relationships.  
November 2003 and April 2005 VA examination reports note that 
the veteran had a stable relationship with his wife.  The 
December 2005 VA examination report notes that although the 
veteran reported having marital problems with his wife, he 
also reported that he was in love with another woman.  He was 
also close with a grandson. 

The GAF scores of 60 reported on the November 2003 VA 
examination report and 55 reported on the April 2005 VA 
examination report are consistent with less than serious 
symptoms or less than serious social and industrial 
impairment, and are not consistent with a rating in excess of 
50 percent.

In conclusion, the veteran's overall disability picture most 
nearly approximated the criteria for the current 50 percent 
rating for the entire appeal period.  The preponderance of 
the evidence is against a higher, 70 percent, rating prior to 
February 12, 2007, and the benefit of the doubt rule does not 
apply.  


ORDER

The appeal to reopen a claim of service connection for 
chloracne is granted.

Service connection for peripheral neuropathy of the neck is 
denied.

A rating in excess of 50 percent for PTSD prior to February 
12, 2007, is denied.


REMAND

With respect to the reopened claim of service connection for 
chloracne, in October 2004, the veteran provided the RO with 
a signed VA Form 21-4142, Authorization and Consent (dated 
October 28, 2004), to enable the RO to obtain his medical 
records dated in 1983 from Dr. C.S. in Austin, Texas.  It 
does not appear that the RO sought to obtain these records.  
If the records exist, they would likely constitute pertinent, 
perhaps critical, evidence in the matter at hand.  On remand, 
the RO should again request from the veteran an authorization 
form for release of treatment records from Dr. C.S..  In this 
regard, he should be advised of the consequences of a failure 
to respond to a request for the authorization form under 
38 C.F.R. § 3.158(a).  

Furthermore, further development of the record is required to 
comply with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim for service 
connection for chloracne.  Under 38 C.F.R. § 3.159(c)(4), a 
further VA examination that takes into account a thorough 
(and accurate) review of the assembled medical record is 
necessary.

Regarding the claim seeking TDIU prior to February 12, 2007, 
this claim is inextricably intertwined with the claim seeking 
service connection for chloracne.  Hence, adjudication of the 
TDIU claim must be deferred pending resolution of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
veteran an authorization form for release 
of treatment records from Dr. C.S..  In 
this regard, the veteran should be 
reminded of the provisions of 38 C.F.R. § 
3.158(a).  If he responds, the RO should 
secure for the claims file copies of the 
records of the veteran's treatment for a 
skin disability in 1983.  If such records 
are not available, the veteran and his 
representative should be so notified.  

2. The RO should then arrange for the 
veteran to be examined by a dermatologist 
to determine the etiology of any 
currently diagnosed skin disability, to 
include chloracne.  The veteran's claims 
files must be reviewed by the examiner in 
conjunction with the examination; any 
indicated studies and tests should be 
completed; and all clinical findings 
should be reported in detail.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's skin disability is related 
to his military service to include his 
exposure to Agent Orange therein.  The 
complete rationale for the opinions 
rendered should be fully explained.

3.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

4.  The RO should then re-adjudicate the 
claims for service connection for 
chloracne and for TDIU prior to February 
12, 2007.  If either remains denied, the 
RO should issue an appropriate 
Supplemental Statement of the Case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


